Citation Nr: 1808815	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  13-03 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a gastrointestinal disability, claimed as due to an undiagnosed illness.

2.  Entitlement to service connection for a gastrointestinal disability, claimed as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to April 1991.  Service in Southwest Asia is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

As will be detailed below, the issue of entitlement to service connection for a gastrointestinal disability is being reopened herein.  The merits of service connection of this claim are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  In a March 1997 rating decision, the RO confirmed and continued a previous denial of service connection for a gastrointestinal disability.  The Veteran did not appeal that decision, and new and material evidence was not received within one year of its issuance.

2.  The evidence received since the final March 1997 rating decision includes statements of the Veteran and VA treatment records, which relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a gastrointestinal disability and, if presumed credible, raise a reasonable possibility of substantiating the claim. 






CONCLUSIONS OF LAW

1.  The March 1997 rating decision denying service connection for a gastrointestinal disability is final.  38 U.S.C. § 7105(c) (1990); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996).

2.  New and material evidence has been received to warrant reopening of the claim of service connection for a gastrointestinal disability.  38 U.S.C. §§ 5107, 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Claim to reopen

In general, decisions of the RO that are not appealed in the prescribed time period are final.  38 U.S.C. §§ 7104, 7105(c) (2012); 38 C.F.R. §§ 20.1100, 20.1103 (2017).  Pursuant to 38 U.S.C. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

For a claim such as this, filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2017).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the credibility of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Pertinently, in a September 1994 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a gastrointestinal disorder claimed as abdominal pain, vomiting, and nausea.  In February 1995, the RO again denied the claim, determining that the Veteran's gastrointestinal disability was not due to an undiagnosed illness as a result of his service in Southwest Asia.  The denial was confirmed and continued on a March 1997 rating decision.  The Veteran did not appeal.  As new and material evidence was not received within one year of the March 1997 decision, it became final.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.1100; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Under these circumstances, the RO's March 1997 rating decision is final as to the Veteran's claim of entitlement to service connection for a gastrointestinal disability, and is not subject to revision on the same factual basis.  See 38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103.

The Veteran now seeks to reopen his claim of service connection for a gastrointestinal disability.  As noted above, if new and material evidence is received with respect to a claim which has been disallowed, the claim will be reopened, and if so reopened, the claim will be reviewed on a de novo basis.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  Therefore, as a threshold matter, the Board must determine whether new and material evidence has been submitted to reopen a previously denied claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Thus, the Board has reviewed the entire record, with particular attention to the additional evidence received since the last final decision in March 1997.  After reviewing the record, the Board finds that the additional evidence received is new and material within the meaning of 38 C.F.R. § 3.156 warranting reopening of the claim of service connection for a gastrointestinal disability.

At the time of the last final denial, the Veteran contended that he suffered from gastrointestinal symptoms, which were due to an undiagnosed illness incurred during his service in Southwest Asia.  In the March 1997 decision, the RO determined that the evidence of record demonstrated that the Veteran did not have a diagnosed gastrointestinal disability that was incurred during his active military service.  Evidence of record at the time of the last final denial included VA treatment records dated in January 1993, which documented the Veteran's report of pain in the right lower quadrant radiating to his back.  The Veteran's complaints of epigastric discomfort were noted in March 1993.  In January 1994, the Veteran again complained of right flank pain.  A VA examination was performed in August 1994, which documented the Veteran's report of abdominal pain and nausea.  The examiner determined that the Veteran had no evidence of gastrointestinal disease.

The Veteran filed to reopen his service connection claim in October 2009.  Without the need to discuss every piece of newly received evidence in detail, the Board finds that new and material evidence has been received regarding the request to reopen the Veteran's claim of entitlement to service connection for a gastrointestinal disability.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Specifically, a VA examination conducted in November 2010 confirmed diagnoses of diverticular disease, residuals of abdominal surgery, and Barrett's esophagus.  In addition, the Veteran's spouse, a certified nurse, submitted a February 2012 statement in which she detailed the Veteran's treatment for abdominal and gastrointestinal complaints dating from one month after his April 1991 discharge from active duty.

Critically, this evidence of a current diagnosis and continuity of symptomatology relate to the previously unestablished elements of diagnosis and etiology of the gastrointestinal disability claim.  Accordingly, the standards under 3.156(a) have been met and the claim is reopened.  See McLendon, 20 Vet. App. at 81; Shade, supra.

Although the record is sufficient to warrant reopening of the claim, it is not sufficient to allow the grant of the benefits sought.  Cf. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Goss v. Brown, 9 Vet. App. 109, 114 (1996); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that speculative medical opinions cannot serve to establish a medical nexus).  Once a claim is reopened, however, the statutory duty to assist is triggered.  See 38 U.S.C. § 5103 (2012).  For reasons explained below, additional development is necessary before the Board may proceed with a decision on the merits as to the pending claim.


ORDER

New and material evidence having been received, the application to reopen the claim of service connection for a gastrointestinal disability is granted.


REMAND

The Veteran asserts entitlement to service connection for a gastrointestinal disability to include as due to an undiagnosed illness, which he contends was incurred while he was serving in Southwest Asia.  As explained below, the Board finds that this matter must be remanded to the AOJ for additional evidentiary development.

In a February 2012 statement, the Veteran's spouse detailed the Veteran's history of abdominal and gastrointestinal complaints.  She reported that the Veteran served in the North Dakota and Indiana National Guard and was discharged in 2001.  Notably, the Veteran's complete service treatment and personnel records from his National Guard service have not been associated with the record.  As these records are potentially pertinent to the Veteran's contentions of continuity of gastrointestinal symptomology dating from his active duty discharge, the Board finds that this matter must be remanded in order to obtain the Veteran's National Guard records.

Additionally, in the February 2012 statement, the Veteran's spouse identified multiple private providers from whom the Veteran received treatment for gastrointestinal complaints following his active duty discharge.  These treatment providers include United (now Altru) Hospital in Grand Forks, North Dakota; Dr. F. Z. with Indiana Medical Associates; Dr. G.B. with Parkview First Care; Dr. T.S. with Indiana Surgical Specialists; the Parkview Whitley Hospital in Columbia City, Indiana; Dr. P.R.; and Dr. M.G.  See the statement of the Veteran's spouse dated February 2012.  As these private treatment records are pertinent to the pending appeal, the Board finds that this matter must be remanded in order for the outstanding records to be obtained and associated with the Veteran's claims file.

To ensure that all due process requirements are met, and that the record is complete, the AOJ should also undertake appropriate action to obtain all pertinent, outstanding VA records.

After the requested records are obtained and associated with the record, the Veteran's claims file should be forwarded to a VA physician, with appropriate expertise, in order to obtain an updated VA opinion concerning the etiology of the claimed gastrointestinal disability.

Accordingly, the case is REMANDED for the following action:
1.  Obtain all outstanding records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records - including the Veteran's treatment records from United (now Altru) Hospital in Grand Forks, North Dakota, Dr. F. Z. with Indiana Medical Associates, Dr. G.B. with Parkview First Care, Dr. T.S. with Indiana Surgical Specialists, the Parkview Whitley Hospital in Columbia City, Indiana, Dr. P.R., and Dr. M.G, as described above.

3.  If the Veteran responds, obtain all identified evidence not currently of record following the procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  Contact the appropriate records custodian(s) in order to obtain the Veteran's complete service treatment and personnel records from the National Guard in North Dakota and Indiana.  Any response should be associated with the Veteran's claims file.  If said records cannot be obtained, provide the Veteran with specific notice of the unavailability of these records pursuant to 38 C.F.R. § 3.159 (e)(1).  All such available records should be associated with the Veteran's claims file.

5. Arrange for a physician, with appropriate expertise, to review the Veteran's claims file and provide an opinion as to the following:

(a) Does the Veteran have diagnosed disabilities manifested by his gastrointestinal symptoms?  If so, do said disabilities fall within the category of "functional gastrointestinal disorders" as defined in VA regulations?

(b) Is it at least as likely as not (50 percent probability or more) that any diagnosed disability other than a functional gastrointestinal disorder had its onset in service or is otherwise related to the Veteran's active duty service, to include his service in Southwest Asia?

In addressing the above, the examiner must consider and discuss all pertinent in- and post-service evidence, including the Veteran's lay assertions.

In this regard, the examiner should note that the absence of evidence of treatment for a claimed disability in the Veteran's service treatment records should not serve as the sole basis for a negative opinion.

The examiner is also advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner determines that a physical examination is required, one should be scheduled.

Complete rationale should be provided.

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


